DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 41-60 are pending.
Claims 41-60 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objection to claim 50 in the Office action mailed 05 April 2021 is withdrawn in view of the amendment received 13 July 2021.
Terminal Disclaimer
The terminal disclaimer filed on 13 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,898,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 41-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13, 14, 19, and 23-27 of U.S. Patent No. 9,898,575 in the Office action mailed 05 April 2021 is withdrawn in view of the terminal disclaimer received 13 July 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The declaration of Deniz Kural received 01 July 2016 in the parent Application No. 14/016833 provides evidence that the limitations requiring determining a score of a string if and only if a matrix entry is the first symbol of the string associated with its node, and each node is a string of one or more symbols is associated with improved speed (a 98.5% decrease in processing time) of processing alignments of sequences as shown in the table at paragraph 18 of the declaration. The improved speed is an improvement to computer technology that represents significantly more than the recited judicial exceptions of an abstract idea of aligning sequence reads to a reference DAG. Therefore the claims require an improvement to technology and at USPTO step 2A prong 2 the claims are patent-eligible.
The declaration of Deniz Kural received 01 July 2016 in the parent Application No. 14/016833 shows that the closest prior art of Lee et al. (Bioinformatics vol. 18, pages 452-464 (2002) cited in the Information Disclosure Statement received 08 August 2018) does not anticipate or make obvious the limitation of determining a score of a string if and only if a matrix entry is the first symbol of the string associated with its node, and further shows that the instant claimed subject matter has a 98.5% decrease in processing time compared to the method of Lee et al. Therefore the instant claimed subject matter is not anticipated or obvious over the closest prior art of Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631